 
    

t Results
T elephone: 304) 264-0000

518 West Stephen Street Fax: (304) 263-2527
Martinsburg, WV 25401 msantabarbaralaw@gmail.com

Licensed in W.Va., VA, and MD
January 21, 2020

 

The Honorable Judge McLaughlin VIA: WV E-FILING SYSTEM
Berkeley County Judicial Center

380 West South Street, Suite 4400

Martinsburg, WV 25401

The Hon. Chief Judge Gina M. Groh VIA: NDWV E-FILING SYSTEM
US. District Court

217 W. King Street
Martinsburg, WV 25401

Re: Scheduling Conflict for Monday, February 3, 2020
Dear Honorable Judge McLaughlin and Chief Judge Groh:

Pursuant to Rule 5 of the Rules for Resolution of Court Scheduling Conflicts, | write to

advise of a scheduling conflict regarding the following cases currently scheduled for Monday,
February 3", 2020:

l. In Re: T.H. (19-JA-22) is scheduled for a hearing before the Honorable Judge
McLaughlin beginning at 1:30 p.m. in Morgan County.

2. USA vy. Benjamin Campbell (3:19-CR-16) is scheduled for a sentencing hearing
before Chief Judge Groh beginning at 2:00 p.m. in Berkeley County.

I thank the court for its consideration in this regard and await a response as to its
resolution of the same.

Respectfully,
!s/Michael Santa Barbara
Michael Santa Barbara

MSSB\Ind
